Citation Nr: 1758787	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO awarded the Veteran service connection for a bilateral hearing loss disability, and assigned an initial noncompensable (zero percent) rating.  The Veteran disagreed with this initial rating and perfected this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in September 2013, over four years ago.  The Veteran claims that examination does not accurately reflect his current hearing disability, and in November 2015, the Veteran's representative specifically asserted that the Veteran's hearing has gotten progressively worse since his September 2013 examination.  See November 2015 Statement of Accredited representative in Appealed Case.  

As such, the Board finds that the Veteran should be afforded new VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet.  App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss disability. 

The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

2.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, in whole or in part, issue the Veteran and his representative a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)



_________________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




